         Case 20-30968 Document 232 Filed in TXSB on 06/22/20 Page 1 of 19




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

IN RE:                                          §
                                                §
WATSON VALVE SERVICES, INC.,                    §             CASE NO. 20-30968
                                                §
        DEBTOR.                                 §                 CHAPTER 11
                                                §


           TEXAS CAPITAL BANK, N.A.’S MOTION FOR ORDER DIRECTING
          INSURANCE CARRIER TO PAY INSURANCE PROCEEDS RELATED
          TO THE REAL PROPERTY COMMONLY KNOWN AS 4512 STEFFANI
           LANE, SOLELY AND DIRECTLY TO TEXAS CAPITAL BANK, N.A.

         THIS MOTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT
         YOU. IF YOU OPPOSE THE MOTION, YOU SHOULD IMMEDIATELY
         CONTACT THE MOVING PARTY TO RESOLVE THE DISPUTE. IF
         YOU AND THE MOVING PARTY CANNOT AGREE, YOU MUST FILE
         A RESPONSE AND SEND A COPY TO THE MOVING PARTY. YOUR
         RESPONSE MUST STATE WHY THE MOTION SHOULD NOT BE
         GRANTED. IF YOU DO NOT FILE A TIMELY RESPONSE, THE
         RELIEF MAY BE GRANTED WITHOUT FURTHER NOTICE TO YOU.
         IF YOU OPPOSE THE MOTION AND HAVE NOT REACHED AN
         AGREEMENT, YOU MUST ATTEND THE HEARING. UNLESS THE
         PARTIES AGREE OTHERWISE, THE COURT MAY CONSIDER
         EVIDENCE AT THE HEARING AND MAY DECIDE THE MOTION AT
         THE HEARING.

         REPRESENTED           PARTIES     SHOULD       ACT      THROUGH        THEIR
         ATTORNEY.

TO:      THE HONORABLE MARVIN ISGUR,
         UNITED STATES BANKRUPTCY JUDGE

         Texas Capital Bank, N.A. (“Texas Capital”), hereby files its Motion for Order Directing

Insurance Carrier to Pay Insurance Proceeds Related to the Real Property Commonly Known as

4512 Steffani Lane, Solely and Directly to Texas Capital Bank, N.A. (the “Motion”). In support

of the Motion, Texas Capital would respectfully submit as follows:




DocID: 4820-6568-3385.4
         Case 20-30968 Document 232 Filed in TXSB on 06/22/20 Page 2 of 19




                                         I.    INTRODUCTION

         1.          Through the Motion, Texas Capital seeks the entry of an order authorizing and

directing the debtor’s insurance carrier, United Fire Lloyds (“United”), to pay certain insurance

proceeds solely and directly to Texas Capital. These insurance proceeds are related to damage to

certain real property and improvements that the debtor leases from 4512 Steffani Property, LLC.

Texas Capital financed 4512 Steffani Property, LLC’s purchase of the real property and holds a

first priority deed of trust lien on the same.

         2.          Pursuant to, among other things, the terms of the various loan documents between

Texas Capital and 4512 Steffani Property, LLC, the terms of the debtor’s lease, the terms of a

certain subordination agreement entered into by the debtor, and the terms of the debtor’s

insurance policy covering the real property, Texas Capital is entitled to receive the insurance

proceeds that United is prepared to pay on account of the damage to the real property and the

improvements thereon. However, due to the circumstances, United has requested the entry of an

order by the Bankruptcy Court directing its payment of the insurance proceeds. Thus, Texas

Capital has filed the Motion seeking a “comfort” order for United.

               II.        JURISDICTION, VENUE, AND PREDICATE FOR RELIEF

         3.          This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

1334. Venue is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409. The predicates

for the requested relief is section 105 and 363 of title 11 of the United States code, 11 U.S.C. §§

101-1532, as amended (the “Bankruptcy Code”), and rules 2002, and 9013 of the Federal Rules

of Bankruptcy Procedure (the “Bankruptcy Rules”).

                                     III.     CORE PROCEEDING

         4.          This is a core proceeding under 28 USC § 157(b)(2)(A) and (O). Since this is a

core proceeding, the Bankruptcy Court has constitutional authority to enter final orders regarding
                                                     2
DocID: 4820-6568-3385.4
         Case 20-30968 Document 232 Filed in TXSB on 06/22/20 Page 3 of 19




the Motion. Further, to the extent that the Court determines that it does not have authority to

enter final orders on a portion of or all of the Motion, Texas Capital requests that the Court issue

a report and recommendation for a final order to the United States District Court for the Southern

District of Texas, Houston Division.

                              IV.   PROCEDURAL BACKGROUND

         5.        On February 6, 2020 (the “Petition Date”), Watson Valve Services, Inc.

(“Watson Valve” or “Debtor”) filed a voluntary petition seeking relief under chapter 11 of the

Bankruptcy Code, thereby commencing the above-styled bankruptcy case (the “Valve Case”).

         6.        Also on February 6, 2020, Watson Grinding & Manufacturing Co. (“Watson

Grinding”) filed a voluntary petition seeking relief under chapter 11 of the Bankruptcy Code,

thereby commencing bankruptcy case 20-30967, which is currently pending in the Bankruptcy

Court for the Southern District of Texas, Houston Division (the “Grinding Case”).

         7.        On January 10, 2020, the Bankruptcy Court entered its Order for Appointment of

January 24 Claimants Committee (the “Committee Order”) in the Grinding Case. [Bankruptcy

Case No. 20-30967; Docket No. 25]. On or about February 21, 2020, the Office of the United

States Trustee filed its Notice of the Appointment of the Official January 24 Claimants

Committee in the Grinding Case disclosing appointment of the members of the Official January

24 Claimants Committee (the “Committee”). [Bankruptcy Case No. 20-30967; Docket No. 89].

         8.        On June 4, 2020, the Court entered its order approving the appointment of Robert

Ogle as the chapter 11 trustee (the “Valve Trustee”) for the Valve Case. [Docket No. 221].

Also on June 4, 2020, the Court entered its order approving the appointment of Janet S. Northrup

as the chapter 11 trustee (the “Grinding Trustee”) in the Grinding Case. [Bankruptcy Case No.

20-30967; Docket No. 331].


                                                   3
DocID: 4820-6568-3385.4
         Case 20-30968 Document 232 Filed in TXSB on 06/22/20 Page 4 of 19




                                  V.   FACTUAL BACKGROUND

A. WATSON VALVE LEASES THE REAL PROPERTY LOCATED AT 4512 STEFFANI LANE

         9.        Watson Valve is a party to that certain Commercial Lease Agreement (the

“Lease”) effective as of July 13, 2018, by and between Watson Valve, as tenant, and 4512

Steffani Property, LLC (“Steffani, LLC”), as landlord. The membership of Steffani, LLC is

comprised of the following individuals: (1) Jason M. White, (2) Robert L. White, and (3) Rueben

R. Soto.

         10.       The Lease relates to certain real property legally described as Restricted Reserve

“A”, Block One (1), of Watson Warehouse, a subdivision in Harris County, Texas, according to

map or plat thereof filed for record under Film Code No. 654270 of the Map Records of Harris

County, Texas, and commonly known as 4512 Steffani Lane, Houston, Texas 77041 (the

“Leased Premises”). A true and correct copy of the Lease is attached hereto as Exhibit “A”.

Located on the Leased Premises are certain improvements utilized by Watson Valve for both

office space and general operations (the “4512 Building”).

         11.       Under the terms of the Lease, Watson Valve is required to insure all buildings and

structures on the real property, including the 4512 Building, against loss or damage from, among

other things, fire in amounts of not less than full fair insurable value thereof. Exhibit A at p. 6.

The Lease also provides that:

                   In the event of any damage to or destruction of the Leased
                   Premises, Tenant shall adjust the loss and settle all claims with the
                   insurance companies issuing such policies. The parties hereto do
                   irrevocably assign the proceeds from such insurance policies for
                   the purposes hereinafter to any institutional first mortgagee or to
                   Landlord and Tenant jointly, if no institutional first mortgagee then
                   holds an interest in the Leased Premises.

Exhibit A at p. 6.



                                                    4
DocID: 4820-6568-3385.4
         Case 20-30968 Document 232 Filed in TXSB on 06/22/20 Page 5 of 19




B. 4512 STEFFANI PROPERTY, LLC’S LOAN TRANSACTION WITH TEXAS CAPITAL

         12.       On or about July 13, 2018, Steffani, LLC entered into a transaction with Texas

Capital whereby it borrowed approximately $1,423,750 from Texas Capital (the “Loan”). In

conjunction with the Loan, Steffani, LLC executed various documents in favor of Texas Capital,

including, but not limited to, a certain Loan and Security Agreement, a certain Promissory Note,

a certain Deed of Trust, Security Agreement, Assignment of Leases, Assignment of Rents, and

Financing Statement (collectively, the “Loan Documents”). True and correct copies of the Loan

Documents are attached hereto as Exhibit “B”. The Loan Documents granted Texas Capital

liens and security interests with respect to, among other things, the Leased Premises and the

4512 Building.

         13.       Pursuant to the Loan Documents, Steffani, LLC is required to insure all of the

collateral granted to Texas Capital pursuant to the Loan Documents, including, but not limited

to, the 4512 Building, and to name Texas Capital as an additional insured, mortgagee, and loss

payee under any such policies of insurance. See Exhibit B at p. 18. As of April 1, 2020, the

outstanding principal balance on the loan was $1,379,199.26 (the “Principal Loan Balance”).

         14.       Among the Loan Documents is that certain Subordination, Nondisturbance and

Attornment Agreement (the “Agreement”) effective July 13, 2018, entered into by Watson

Valve, as tenant, Texas Capital, as lender, and Steffani, LLC, as landlord. Pursuant to the

Agreement, Watson Valve, among other things, acknowledged that the Lease would at all times

be subject and subordinate in each and every respect to the first mortgage lien of Texas Capital

on the Leased Premises and the 4512 Building and to any and all increases, renewals,

modifications, extensions, substitutions, replacements and/or consolidations of the same. See

Exhibit B at p. 67.


                                                  5
DocID: 4820-6568-3385.4
          Case 20-30968 Document 232 Filed in TXSB on 06/22/20 Page 6 of 19




C. INSURANCE COVERAGE

          15.      As of the Petition Date, Watson Valve was insured under United Policy No.

60419060 (the “Insurance Policy”), which provided various lines of coverage, including,

without limitation, coverage for the 4512 Building ($1.3 million limit), coverage for the business

personal property located on the 4512 Premises ($350,000 limit), and coverage for lost business

income ($225,000 limit).1 A true and correct copy of the original Insurance Policy issued to

Watson Valve that incepted on November 30, 2019 is attached hereto as Exhibit “C”.

          16.      The Commercial Property Supplemental Declarations (the “Declarations”)

section of the Insurance Policy lists the parties holding additional interests in the following order:

(1) Lenders Loss Payable – Texas Capital; (2) 1st Mortgagee – Texas Capital; and (3) Loss

Payable – Steffani LLC. Exhibit C at p. 3.

          17.      Section C.2b.(1) of Endorsement CP 12 18 10 12 to the Insurance Policy, entitled

“Loss Payable Provisions,” provides:

                   C.      The following is added to the Loss Payment Loss
                           Condition, as indicated in the Declarations or in the
                           Schedule:

                   ...

                           2.       Lender’s Loss Payable Clause

                           ...

                                    b.       For Covered Property in which both you and
                                             a Loss Payee have an insurable interest:

                                             (1) We will pay for covered loss or damage
                                             to each Loss Payee in their order of
                                             precedence, as interest may appear.



1
    United’s counsel and Watson Value’s counsel represented that business income coverage limits were increased
    from the original $125,000 to $225,000.
                                                         6
DocID: 4820-6568-3385.4
         Case 20-30968 Document 232 Filed in TXSB on 06/22/20 Page 7 of 19




Exhibit C at p. 52 (emphasis added). Since Texas Capital is listed first on the Declarations as

Lenders Loss Payable and second as 1st Mortgagee, both with respect to the 4512 Building, its

interests in that building take precedence over any other interest until they are satisfied.

         18.       As the Court is aware, in the early hours of January 24, 2020, an incident occurred

at the facilities of Watson Valve and Watson Grinding, which resulted in an explosion and fire

that caused extensive damage. The 4512 Building was severely damaged as a result of the

incident. In fact, counsel for United has advised that United is ready to pay policy limits in the

amount of $1.3 million on account of the damage to the 4512 Building. A true and correct copy

of an email from counsel (Mike Dodson) for United is attached hereto as Exhibit “D”.

         19.       Given that Watson Valve is the policy holder and that Texas Capital and Steffani,

LLC are both listed as parties holding additional interests in the Insurance Policy, United has

requested that the parties work together to obtain an order from this Court directing to whom the

insurance proceeds check should be made payable. See Exhibit D. Subsequent to the receipt of

Mr. Dodson’s email, counsel for Texas Capital reached out to counsel for Watson Valve (Jarrod

Martin), Steffani, LLC (Richard Fuqua), and the Committee (Joshua Wolfshohl and Aaron

Power) regarding United’s request. Both Watson Valve and Steffani, LLC confirmed their

support of the requested relief. However, prior to this pleading being filed the Valve Trustee was

appointed. Subsequent to his appointment, Texas Capital, through counsel, reached out to the

Valve Trustee and his counsel (Matt Okin) regarding the requested relief. Counsel for the Valve

Trustee and the Committee have confirmed that their clients do not oppose the relief requested in

this Motion.




                                                    7
DocID: 4820-6568-3385.4
          Case 20-30968 Document 232 Filed in TXSB on 06/22/20 Page 8 of 19




                                       VI.    REQUESTED RELIEF

          20.      For the reasons set forth herein, Texas Capital seeks the entry of an order

directing United to submit payment of the $1.3 million in insurance proceeds related to the 4512

Building (the “Insurance Proceeds”) solely and directly to Texas Capital Bank.2

          21.      As explained above, Steffani, LLC is the owner of the Leased Premises and 4512

Building. However, Texas Capital holds a first priority deed of trust lien against the Leased

Premises and the 4512 Building, pursuant to the Loan Documents. Watson Valve’s interest in

the Leased Premises and the 4512 Building is merely that of a tenant. See Exhibit A. Moreover,

the Lease is subject and subordinate to the rights of Texas Capital. See Exhibit B at p. 67.

          22.      As a condition of the Lease, Watson Valve is required to maintain insurance on

the Leased Premises and the 4512 Building for the benefit of both Steffani, LLC and Texas

Capital, as the institutional first mortgagee. See Exhibit A at 6. The express terms of the Lease

require that the Insurance Proceeds be paid to any institutional first mortgagee. See Exhibit A at

p. 6.

          23.        United has determined that the damage to the 4512 Building has resulted in a

complete loss and is now prepared to make a payment equal to the full limits of the Insurance

Policy related to real property damage. The proposed payment is strictly related to the 4512

Building and does not impact or erode any other lines of coverage under the Insurance Policy.

As also explained above, Texas Capital is named as both the Lender Loss Payable and 1st

Mortgagee in the Declarations to the Insurance Policy. See Exhibit C at p. 3.

          24.      Pursuant to the terms of the Insurance Policy, Watson Valve is not entitled to

receive the Insurance Proceeds since the Principal Loan Balance exceeds the amount of the


2
    Of note, because the Principal Loan Balance exceeds the value of the Insurance Proceeds, the proposed payment
    of the Insurance Proceeds to Texas Capital will not enable Texas Capital to recover a windfall.
                                                         8
DocID: 4820-6568-3385.4
         Case 20-30968 Document 232 Filed in TXSB on 06/22/20 Page 9 of 19




Insurance Proceeds. Moreover, both the Lease and Loan Documents contemplate that insurance

proceeds related to any damage sustained by the 4512 Building would be paid to Texas Capital.

Thus, under applicable Fifth Circuit law, the Insurance Proceeds are not property of Watson

Valve’s bankruptcy estate.        See Unsecured Creds. Disbursement Comm. v. Antill Pipeline

Constr. Co. (In re Equinox Oil Co.), 300 F.3d 614, 618-19 (5th Cir. 2002) (in order to determine

if insurance proceeds are property of the estate a court considers to whom the insurer would pay

the proceeds in the absence of a bankruptcy proceeding).

         25.       Finally, the requested relief will not erode or affect any other line of coverage

under the Insurance Policy and therefore will not result in any harm to Watson Valve or its

bankruptcy estate and not opposed by Steffani LLC, United, the Valve Trustee, or the

Committee.

                          VII. EXHIBITS AVAILABLE UPON REQUEST

         26.       Due to the voluminous nature of the Exhibits to the Motion, copies of the Exhibits

are not being served to those parties not receiving the Motion via the Court’s ECF noticing

system. However, any party wishing to obtain electronic copies of any or all of the Exhibits may

request copies by contacting undersigned counsel for Texas Capital by email.

                                       VIII. CONCLUSION

         27.       As set forth above, the requested relief is warranted and proper under the

circumstances. Therefore, Texas Capital respectfully requests the entry of an order directing

United Fire Group to issue payment of the Insurance Proceeds solely and directly to Texas

Capital and granting Texas Capital all such other and further relief, both at law and in equity, to

which it may justly be entitled.




                                                    9
DocID: 4820-6568-3385.4
        Case 20-30968 Document 232 Filed in TXSB on 06/22/20 Page 10 of 19




         Respectfully submitted,


                                      HUSCH BLACKWELL LLP


                                      By: /s/ Timothy A. Million
                                           Timothy A. Million
                                           State Bar No. 24051055
                                           600 Travis St., Suite 2350
                                           Houston, Texas 77002
                                           Tel: 713-647-6800
                                           Fax: 713-647-6884
                                           Email: tim.million@huschblackwell.com


                                      COUNSEL FOR TEXAS CAPITAL BANK,
                                      NATIONAL ASSOCIATION




                                        10
DocID: 4820-6568-3385.4
        Case 20-30968 Document 232 Filed in TXSB on 06/22/20 Page 11 of 19




                            CERTIFICATE OF CONFERENCE

       Prior to filing Texas Capital Bank, N.A.’s Motion for Order Directing Insurance Carrier
to Pay Real Property Insurance Proceeds Solely and Directly to Texas Capital Bank, N.A.
undersigned counsel contacted (a) counsel for the January 24 Claimants Committee (Joshua
Wolfshohl & Aaron Power), (b) counsel for United Fire Lloyds (Mike Dodson), (c) counsel for
the Valve Trustee (Matt Okin), (d) counsel for 4512 Steffani Property, LLC (Dick Fuqua), and
(d) counsel from the Office of the United States Trustee (Stephen Statham) to discuss the
requested relief. As of the filing of the Motion, the Valve Trustee; United Fire Lloyds; 4512
Steffani Property, LLC; the January 24 Claimants Committee; and the United States Trustee do
not oppose the requested relief.



                                                   /s/ Timothy A. Million
                                                     Timothy A. Million




                               CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of Texas Capital Bank, N.A.’s Motion for
Order Directing Insurance Carrier to Pay Real Property Insurance Proceeds Solely to Texas
Capital Bank, N.A. was served on the parties on the attached Service List via the Courts’ ECF
noticing system (with exhibits) on June 22, 2020 and/or United States first class mail (without
exhibits), postage prepaid, on June 22, 2020.


                                                    /s/ Timothy A. Million
                                                    Timothy A. Million




                                              11
DocID: 4820-6568-3385.4
        Case 20-30968 Document 232 Filed in TXSB on 06/22/20 Page 12 of 19




                              MASTER SERVICE LIST
DEBTOR                                   REPRESENTED BY
WATSON VALVE SERVICES, INC. 4525         JARROD B. MARTIN
GESSNER ROAD                             KATE EASTERLING
HOUSTON, TX 77041                        AVI MOSHENBERG
                                         MCDOWELL
                                         HETHERINGTON
                                         1001 FANNIN, SUITE 2700
                                         HOUSTON, TX 77002

US TRUSTEE                               REPRESENTED BY
OFFICE OF THE US TRUSTEE                 STEPHEN DOUGLAS STATHAM
515 RUSK AVE                             OFFICE OF US TRUSTEE
SUITE 3516                               515 RUSK
HOUSTON, TX 77002                        SUITE 3516
                                         HOUSTON, TX 77002
30 LARGEST UNSECURED CLAIMS
ACCROSEAL                                DIRECT BOLT AND SUPPLY
316 BRIGGS STREET                        7117 BELGOLD
VICKSBURG, MI 49097                      SUITE D
                                         HOUSTON, TX 77066

MSO SEALS & GASKETS INC.                 EGC
4702 STEFFANI LANE                       ENTERPRISES
HOUSTON, TX 77041                        140 PARKER CT
                                         CHARDON, OH 44024


SCORE VALVE SERVICES INC.                GARLOCK SEALING TECH 13288
BUILDING B                               COLLECTION CENTER DR
6410 LANGFIELD ROAD                      CHICAGO, IL 60693
HOUSTON, TX 77092

THE NUT PLACE 6605                       GHX INDUSTRIAL LLC
GESSNER ROAD                             3440 SOUTH SAM HOUSTON
HOUSTON, TX 77040                        PARKWAY SUITE 300
                                         HOUSTON, TX 77047

WATSON GRINDING & MANUFACTURING          GRAINGER
CO.                                      PO BOX 419267
4525 GESSNER ROAD                        KANSAS CITY, MO 64141
HOUSTON, TX 77041

WATSON VALVE SERVICES AUSTRALIA          HYTORC
13 LINK CRESENT                          12420 TEXACO ROAD
COOLUM BEACH, QUEENSLAND 4573            HOUSTON, TX 77013




DocID: 4825-0799-7632.1
        Case 20-30968 Document 232 Filed in TXSB on 06/22/20 Page 13 of 19



AFCO                                     INDUSTRIAL BEARING AND SERVICES
5600 NORTH RIVER ROAD                    PO BOX 41325
SUITE 400                                HOUSTON, TX 77241
DES PLAINES, IL 60018

AIV, LPL                                 LAMONS GASKET COMPANY 7300
7140 W. SAM HOUSTON PKWY N               AIRPORT BLVD
SUITE 100                                HOUSTON, TX 77061
HOUSTON, TX 77040


AMERICAN EXPRESS                         SUHM SPRING WORKS, LTD
THREE WORLD FINANCIAL                    14650 HEATHROW FOREST PARKWAY
CENTER 200 VESEY S                       HOUSTON, TX 77032
NEW YORK, NY 10285

AIV, LPL                                 SURFACE PREPARATION
7140 W. SAM HOUSTON PKWY N               5973 SOUTH LOOP EAST
SUITE 100                                HOUSTON, TX 77033
HOUSTON, TX 77040

AMERICAN EXPRESS                         TEADIT
THREE WORLD FINANCIAL CENTER             10545 RED BLUFF ROAD
200 VESEY S                              PASADENA, TX 77507
NEW YORK, NY 10285


AMERICAN HELI-ARC                        U-LINE, INC.
5009 PINEMONT DR                         2200 S. LAKESIDE DRIVE
HOUSTON, TX 77092                        CHICAGO, IL 60693

AMUR HMP, LLC                            UNIVERSE TECHNICAL TRANSLATE
5, MASHINOSTROITELIEI SHOSSE, AMURSK     9225 KATY FREEWAY
KHABAROVSK KRAI, THE RUSSIAN             SUITE 400
FEDERATION 682640                        HOUSTON, TX 77024

BASS TOLL AND SUPPLY, INC.               VANAIRE INC
2300 FAIRWAY PARK DR                     840 CLARK DRIVE
HOUSTON, TX 77092                        GLADSTONE, MI 49837

HUSCH BLACKWELL AS COUNSEL FOR TEXAS CAPITAL BANK
TEXAS CAPITAL BANK
C/O TIMOTHY MILLION HUSCH
BLACKWELL LLP
600 TRAVIS STREET, SUITE 2350
HOUSTON, TX 77002




DocID: 4825-0799-7632.1
        Case 20-30968 Document 232 Filed in TXSB on 06/22/20 Page 14 of 19




INTERNAL REVENUE SERVICE
INTERNAL REVENUE SERVICE                 INTERNAL REVENUE SERVICE
CENTRALIZED INSOLVENCY OPERATION         300 E 8TH STREET
PO BOX 7346                              MAIL STOP 5026
PHILADELPHIA, PA 19101-7346              AUS AUSTIN, TX 78701

THE UNITED STATES ATTORNEY’S OFFICE FOR THE SOUTHERN DISTRICT OF TEXAS
RICHARD A. KINCHELOE
ASSISTANT UNITED STATES ATTORNEY
SOUTHERN DISTRICT OF TEXAS
1000 LOUISIANA ST., SUITE 2300
HOUSTON, TX 77002

THE TEXAS ATTORNEY GENERAL
ABIGAIL RUSHING RYAN, AAG                JASON B. BINFORD
BANKRUPTCY REGULATORY SECTION            ASSISTANT ATTORNEY GENERAL
TEXAS ATTORNEY GENERAL'S OFFICE          OFFICE OF THE ATTORNEY GENERAL OF
PO BOX 12548                             TEXAS BANKRUPTCY & COLLECTIONS
AUSTIN, TX 78711-2548                    DIVISION
                                         P. O. BOX 12548- MC 008
                                         AUSTIN, TEXAS 78711-2548

JANUARY 24 CLAIMANT COMMITTEE
JOSHUA W. WOLFSHOHL
AARON J. POWER
PORTER HEDGES LLP
1000 MAIN ST., 36TH FLOOR
HOUSTON, TX 77002

PARTIES REQUESTING NOTICE
TIMOTHY A. MILLION                       CHRISTOPHER M. LAVIGNE
HUSCH BLACKWELL LLP                      GREENBERG TRAURIG LLP
600 TRAVIS STREET, SUITE 2350            1000 LOUISIANA, SUITE 1700
HOUSTON, TEXAS 77002                     HOUSTON, TX 77002

J. SCOTT DOUGLASS                        MARY OLGA-LOVETT
1811 BERING DR., SUITE 420               GREENBERG TRAURIG
HOUSTON, TEXAS 77057                     LLP 1000 LOUISIANA,
                                         SUITE 1700
                                         HOUSTON, TX 77002

JOHN P. DILLMAN                          RYAN E. CHAPPLE
LINEBARGER GOGGAN BLAIR & SAMPSON        CAIN & SKARNULIS PLLC
PO BOX 3064                              400 W. 15TH STREET, SUITE 900
HOUSTON, TX 77253-3064                   AUSTIN, TEXAS 78701




DocID: 4825-0799-7632.1
        Case 20-30968 Document 232 Filed in TXSB on 06/22/20 Page 15 of 19



CHRISTOPHER R. MURRAY                    TAYLOR R. ROMERO CAIN &
ERIN JONES                               SKARNULIS PLLC
JONES MURRAY & BEATTY LLP                400 W. 15TH STREET, SUITE 900
4119 MONTROSE BOULEVARD                  AUSTIN, TEXAS 78701
SUITE 230
HOUSTON, TX 77006

JOHN P. DILLMAN                          RANDY W. WILLIAMS BYMAN &
LINEBARGER GOGGAN BLAIR & SAMPSON,       ASSOCIATES PLLC
LLP PO BOX 3064                          7924 BROADWAY, SUITE 104
HOUSTON, TX 77253-3064                   PEARLAND, TEXAS 77581

KARL D. BURRER                           MARK W. MORAN
GREENBERG TRAURIG LLP                    MUNCK WILSON MANDALA, LLP
1000 LOUISIANA, SUITE 1700               12770 COIT ROAD, SUITE 600
HOUSTON, TX 77002                        DALLAS, TEXAS 75251

PAUL KERLIN                              JAKE P. SKAGGS
GREENBERG TRAURIG LLP                    JASON S. SCHULZE COZEN O’CONNOR
1000 LOUISIANA, SUITE 1700               LYONDELLBASELL TOWER
HOUSTON, TX 77002                        1221 MCKINNEY, STE. 2900
                                         HOUSTON, TEXAS 77010

COUNSEL FOR STATE COURT LITIGATION CLAIMANTS
L. LEE THWEATT                      JOSEPH D. TERRY
ONE GREENWAY PLAZA, SUITE 100       ONE GREENWAY PLAZA, SUITE 100
HOUSTON, TX 77046-0102              HOUSTON, TX 77046-0102

ANNA DEAN KAMINS                         CHANCE A. MCMILLAN
KAMINS LAW FIRM, PLLC                    MCMILLAN FIRM, P.L.L.C.
2925 RICHMOND AVENUE                     440 LOUISIANA STREET
SUITE 1200                               SUITE 1200
HOUSTON, TX 77098                        HOUSTON, TX 77002-1691

STEPHEN R. WALKER                        MATHEW MENDOZA
LAW OFFICES OF MANUEL SOLIS, PC          MCMILLAN FIRM, P.L.L.C.
6657 NAVIGATION BOULEVARD                440 LOUISIANA STREET
HOUSTON, TX 77011                        SUITE 1200
                                         HOUSTON, TX 77002-1691

GREGORY J. FINNEY                        ANTHONY G. BUZBEE
LAW OFFICES OF MANUEL SOLIS, PC          JP MORGAN CHASE TOWER
6657 NAVIGATION BOULEVARD                600 TRAVIS STREET, SUITE 7300
HOUSTON, TX 77011                        HOUSTON, TX 77002

JUAN A. SOLIS                            CHRISTOPHER J. LEAVITT JP
LAW OFFICES OF MANUEL SOLIS, PC          MORGAN CHASE TOWER
6657 NAVIGATION BOULEVARD                600 TRAVIS STREET, SUITE 7300
HOUSTON, TX 77011                        HOUSTON, TX 77002




DocID: 4825-0799-7632.1
        Case 20-30968 Document 232 Filed in TXSB on 06/22/20 Page 16 of 19



BYRON C. ALFRED                          RYAN S. PIGG
2019 WICHITA STREET                      JP MORGAN CHASE TOWER
HOUSTON, TX 77004                        600 TRAVIS STREET, SUITE 7300
                                         HOUSTON, TX 77002

RYAN H. ZEHL                             MUHAMMAD S. AZIZ
ZEHL & ASSOCIATES PC                     800 COMMERCE STREET
2700 POST OAK BOULEVARD, SUITE 1000      HOUSTON, TX 77002
HOUSTON, TX 77056

MATTHEW O. GREENBERG                     KARL P. LONG
ZEHL & ASSOCIATES PC                     800 COMMERCE STREET
2700 POST OAK BOULEVARD, SUITE 1000      HOUSTON, TX 77002
HOUSTON, TX 77056

MATT L. MARTIN                           BILAAL BADAT
ZEHL & ASSOCIATES PC                     4151 SOUTHWEST FREEWAY, SUITE 320
2700 POST OAK BOULEVARD, SUITE 1000      HOUSTON, TX 77027
HOUSTON, TX 77056

GREGORY F. COX                           MARTY HERRING
MOSTYLN LAW                              MARTY HERRING & ASSOCIATES 1616
3810 WEST ALABAMA STREET                 S. VOSS ROAD, SUITE 890
HOUSTON, TX 77027                        HOUSTON, TX 77057

MICHAEL DOWNEY                           CAMERON R. TEBO
MOSTYLN LAW                              MARTY HERRING & ASSOCIATES 1616
3810 WEST ALABAMA STREET                 S. VOSS ROAD, SUITE 890
HOUSTON, TX 77027                        HOUSTON, TX 77057

CATHRYN J. SCHEXNAIDER                   MICHAEL TATE BARKLEY
MOSTYLN LAW                              BAIN & BARKLEY
3810 WEST ALABAMA STREET                 14090 SOUTHWEST FREEWAY
HOUSTON, TX 77027                        SUITE 450
                                         SUGAR LAND, TX 77478

KARL R. SCHNEIDER                        JOSHUA R. LEAL
BAIN & BARKLEY                           9805 KATY FREEWAY, SUITE 850
14090 SOUTHWEST FREEWAY                  HOUSTON, TX 77024
SUITE 450
SUGAR LAND, TX 77478

BRETT ANTHONY                            ALEX P. BOYLHART
ANTHONY PETERSON, LLP                    9805 KATY FREEWAY, SUITE 850
500 NORTH WATER STREET                   HOUSTON, TX 77024
SUITE 1000
CORPUS, CHRISTI, TX 78401




DocID: 4825-0799-7632.1
        Case 20-30968 Document 232 Filed in TXSB on 06/22/20 Page 17 of 19



ADAM ANTHONY                             WILLIAM W. HOKE (OF COUNSEL)
ANTHONY PETERSON, LLP                    9805 KATY FREEWAY, SUITE 850
500 NORTH WATER STREET                   HOUSTON, TX 77024
SUITE 1000
CORPUS, CHRISTI, TX 78401

DONALD PETERSON                          HUSEIN HADI
ANTHONY PETERSON, LLP                    SEDRICK STAGG
500 NORTH WATER STREET                   7100 REGENCY SQUARE
SUITE 1000                               BOULEVARD SUITE 140
CORPUS, CHRISTI, TX 78401                HOUSTON, TX 77036

RUBEN BONILLA, JR.                       JAMIL THOMAS
BONILLA & CHAPPA, P.C.                   SEDRICK STAGG
2600 GESSNER ROAD, SUITE 136             7100 REGENCY SQUARE BOULEVARD
HOUSTON, TX 77080                        SUITE 140
                                         HOUSTON, TX 77036

VINCE RYAN                               CARNEGIE H. MIMS, III
HARRIS COUNTY ATTORNEY                   SEDRICK STAGG
ENVIRONMENTAL GROUP                      7100 REGENCY SQUARE BOULEVARD
1019 CONGRESS, 15TH FLOOR                SUITE 140
HOUSTON, TX 77002                        HOUSTON, TX 77036

SARAH JANE UTLEY                         ERIC DICK, LL.M.
HARRIS COUNTY ATTORNEY                   3701 BROOKWOODS DRIVE
ENVIRONMENTAL GROUP                      HOUSTON, TX 77092
1019 CONGRESS, 15TH FLOOR
HOUSTON, TX 77002

KATHY PORTER                             JOEL C. SIMON
AIR COMPLIANCE COORDINATOR HARRIS        FERNELIUS SIMON MACE ROBERTSON
COUNTY POLLUTION CONTROL SERVICES        PERDUE PLLC
DEPARTMENT                               4119 MONTROSE BOULEVARD, SUITE 500
101 SOUTH RICHEY, SUITE H                HOUSTON, TX 77006
PASADENA, TX 77506

ROBERT S. KWOK                           STEPHEN M. FERNELIUS
9805 KATY FREEWAY, SUITE 850             FERNELIUS SIMON MACE ROBERTSON
HOUSTON, TX 77024                        PERDUE PLLC
                                         4119 MONTROSE BOULEVARD, SUITE 500
                                         HOUSTON, TX 77006

J. RYAN LOYA                             RYAN M. PERDUE
9805 KATY FREEWAY, SUITE 850             FERNELIUS SIMON MACE ROBERTSON
HOUSTON, TX 77024                        PERDUE PLLC
                                         4119 MONTROSE BOULEVARD, SUITE 500
                                         HOUSTON, TX 77006




DocID: 4825-0799-7632.1
        Case 20-30968 Document 232 Filed in TXSB on 06/22/20 Page 18 of 19



MICHAEL J. BINS                          DEREK H. POTTS
POTTS LAW FIRM                           POTTS LAW FIRM
3737 BUFFALO SPEEDWAY, SUITE 1900        3737 BUFFALO SPEEDWAY, SUITE 1900
HOUSTON, TX 77098                        HOUSTON, TX 77098

RILEY L. BURNETT, JR.                    ERIN E. JONES
BURNETT LAW FIRM                         JONES MURRAY & BEATTY LLP
3737 BUFFALO SPEEDWAY, SUITE 1850        4119 MONTROSE SUITE 230
HOUSTON, TX 77098                        HOUSTON, TEXAS 77006

PEGAH RAHGOZAR                           JOHN V. MCCOY
2825 WILCREST DRIVE, SUITE 515           MCCOY LEAVITT LASKEY LLC
HOUSTON, TX 77045                        N19 W24200 RIVERWOOD DR., SUITE 125
                                         WAUKESHA, WI 53188

LESTER B. NICHOLS III                    MICHAEL I. RAMIREZ
2825 WILCREST DRIVE, SUITE 515           MCCOY LEAVITT LASKEY LLC
HOUSTON, TX 77045                        20726 STONE OAK PARKWAY SUITE 116
                                         SAN ANTONIO, TEXAS 78258

KURT B. ARNOLD                           BRENDAN P. DOHERTY
ARNOLD & ITKIN LLP                       GIEGER, LABORDE & LAPEROUSE, LLC
6009 MEMORIAL DRIVE                      5151 SAN FELIPE STREET, SUITE 750
HOUSTON, TX 77007                        HOUSTON, TEXAS 77056

JASON A. ITKIN                           ERNEST P. GIEGER, JR.
ARNOLD & ITKIN LLP                       GIEGER, LABORDE & LAPEROUSE, LLC
6009 MEMORIAL DRIVE                      5151 SAN FELIPE STREET, SUITE 750
HOUSTON, TX 77007                        HOUSTON, TEXAS 77056

J. KYLE FINDLEY                          MATTHEW B. PROBUS
ARNOLD & ITKIN LLP                       WAUSON | PROBUS
6009 MEMORIAL DRIVE                      ONE SUGAR CREEK CENTER BLVD.,
HOUSTON, TX 77007                        SUITE 880
                                         SUGAR LAND, TEXAS 77478

KALA F. SELLERS                          JOHN ROBERT JONES
ARNOLD & ITKIN LLP                       J. R. JONES LAW PLLC
6009 MEMORIAL DRIVE                      6026 REMSON HOLLOW LANE
HOUSTON, TX 77007                        KATY, TX 77494

ADAM D. LEWIS                            RANDALL J. POELMA, JR.
ARNOLD & ITKIN LLP 6009                  WILLIAM T. SEBESTA
MEMORIAL DRIVE                           DOYEN SEBESTA & POELMA, LLLP
HOUSTON, TX 77007                        16945 NORTHCHASE DRIVE, SUITE 1400
                                         HOUSTON, TEXAS 77060




DocID: 4825-0799-7632.1
        Case 20-30968 Document 232 Filed in TXSB on 06/22/20 Page 19 of 19



MUHAMMAD AZIZ                            NELSON M. JONES III
ABRAHAM, WATKINS, NICHOLS, SORRELS,      THE LAW OFFICE OF NELSON M. JONES III
AGOSTO, AZIZ & STOGNER                   440 LOUISANA, SUITE 1575
800 COMMERCE STREET                      HOUSTON, TEXAS 77002
HOUSTON, TEXAS 77002

HENRY FLORES                             BYRON C. ALFRED
KENNETH M. KROCK                         THE ALFRED FIRM
RAPP & KROCK, PC                         2211 NORFOLK STREET, STE. 803
1980 POST OAK BLVD., SUITE 1200          HOUSTON, TEXAS 77098
HOUSTON, TEXAS 77056




DocID: 4825-0799-7632.1
